Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission for leave to file exceptions to the report and recommendation of the Review Board is denied. As recommended by the Review Board, respondent Robert R Aulston III is suspended from the practice of law for 90 days, with the suspension stayed in its entirety and respondent placed on probation for 180 days, subject to the following conditions: (a) Respondent shall attend and successfully complete an appropriate course of instruction on the Illinois Rules of Professional Conduct, subject to the approval of the Administrator, within the first 90 days of probation; (b) Respondent shall continue in his course of treatment with Dr. Philip Chor, or such other qualified mental health professional acceptable to the Administrator, and shall report to Dr. Chor or such other qualified mental health professional on a regular basis of not less than once per month, with the Administrator advised of any change in attendance deemed warranted by such professional; (c) Respondent shall comply with all treatment recommendations of Dr. Chor or such other mental health professional, including the taking of medications as prescribed; (d) Respondent shall provide to Dr. Chor, or such other qualified mental health professional, an appropriate release as required under the Confidentiality Act of the Mental Health Code (740 ILCS 1210/1 et seq.), authorizing the treating professional to disclose to the Administrator on a monthly basis respondent’s attendance or lack thereof; (e) Respondent shall notify the Administrator within 14 days of any change of address; (f) Respondent shall comply with the Illinois Rules of Professional Conduct and shall timely cooperate with the Administrator in providing information regarding any investigations relating to his conduct; (g) Respondent shall reimburse the Commission for the costs of this proceeding as defined in Supreme Court Rule 773 and shall reimburse the Commission for any further costs incurred during the period of probation; (h) At least 30 days prior to the termination of the period of probation, respondent shall reimburse the Disciplinary Fund for any Client Protection payments arising from his conduct; (i) Probation shall be revoked if respondent is found to have violated any of the foregoing terms. The 90-day suspension shall commence from the date of the determination that any term of probation has been violated.